 

FORM OF



 

RENNOVA HEALTH, INC.

 

2007 INCENTIVE AWARD PLAN

 

GRANT AGREEMENT

 

THIS GRANT AGREEMENT (this “Agreement”), is made and effective as of this 15th
day of August, 2017 (the “Grant Date”), by and between Rennova Health, Inc., a
Delaware corporation (“Rennova”), and _________ (the “Participant”).

 

W I T N E S S E T H:

 

WHEREAS, Rennova is desirous of increasing the incentive of the Participant
whose contributions are important to the continued success of Rennova;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, Rennova hereby grants the Participant an award pursuant
to the Rennova Health, Inc. 2007 Incentive Award Plan (the “Plan”) subject to
the terms and conditions below. Capitalized terms not defined herein shall have
the meaning ascribed thereto in the Plan.

 

1. GRANT OF RESTRICTED STOCK

 

Pursuant to the provisions of the Plan, the Committee hereby awards to the
Participant _________ shares of common stock subject to the terms and conditions
of the Plan and the terms and conditions set forth herein.

 

2. VESTING

 

Subject to Section 4 hereof, 100% of the common stock shall vest on the first
anniversary of the Grant Date (the “Vesting Date”), subject to the participant’s
continued status as _________ on the vesting date. There shall be no
proportionate or partial vesting in the period between Grant Date and the
Vesting Date.

 

3. TRANSFER AND SHAREHOLDER RIGHTS

 

( a ) Transfer. Participant shall not sell, negotiate, transfer, pledge,
hypothecate, assign or otherwise dispose of the common stock until after the
vesting date.

 

( b ) Shareholder Rights. Until the expiration of the applicable restricted
period, (i) the common stock shall be treated as outstanding, (ii) unless
otherwise provided in the Plan or herein, the Participant holding shares of
common stock may exercise full rights with respect to such shares, and (iii) the
Participant holding shares of common stock shall be entitled to receive all
dividends and other distributions paid with respect to such shares while they
are so held. In the discretion of the Committee, dividends or other
distributions with respect to common stock may be (a) subject to the same
restrictions on transferability and forfeitability as the shares of common stock
with respect to which they were paid, and (b) placed in escrow until the
expiration of applicable restrictions.

 

   

 

 

4. TERMINATION OF EMPLOYMENT

 

Upon the Participant’s termination of employment and other service with the
Company for any reason, the unvested portion of the common stock as of the time
of such termination shall be immediately forfeited to Rennova and the
Participant shall have no rights whatsoever with respect to such forfeited
common stock.

 

5. MISCELLANEOUS

 

( a ) Controlling Law. This Agreement and all questions relating to its
validity, interpretation, performance, and enforcement (including, without
limitation, provisions concerning limitations of actions), shall be governed by,
and construed in accordance with the laws of the State of Delaware, without
application to the principles of conflict of laws.

 

( b ) Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. If and to the
extent that this Agreement conflicts or is inconsistent with the terms,
conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly.

 

( c ) Withholding. In connection with the common stock, the Participant agrees
(a) to pay to the Company, or make arrangements satisfactory to the Company
regarding payment of, any federal, state or local, domestic or foreign taxes of
any kind required by law to be withheld in connection with the common stock and
(b) that the Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to the Participant any
federal, state or local taxes of any kind required by law to be withheld with
respect to the Participant.

 

( d ) No Third-Party Beneficiaries. This Agreement shall not confer any rights
or remedies upon any person other than the parties and their respective
successors and permitted assigns.

 

( e ) Entire Agreement; Amendments. This Agreement constitutes the entire
agreement among the parties and supersedes any prior understandings, agreements,
or representations by or among the parties, written or oral, that may have
related in any way to the subject matter hereof. Unless otherwise provided in
the Plan or herein, this Agreement may not be amended, supplemented, or modified
in whole or in part except by an instrument in writing signed by the party or
parties against whom enforcement of any such amendment, supplement, or
modification is sought.

 

( f ) No Rights to Continued Employment. Not Compensation for Certain Purposes.
Nothing contained herein shall give the Participant the right to be retained in
the employment or service of the Company or any of its subsidiaries or
affiliates or affect the right of any such employer to terminate the
Participant. Any payment or benefit paid to the Participant with respect to this
award shall not be considered to be part of the Participant’s salary or
compensation and thus, shall not be taken into account for purposes of
determining the Participant’s termination indemnity, severance pay, retirement
or pension payment, or any other employee benefits, except to the extent
required under applicable law.

 

   

 

 

(g) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same instrument

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

RENNOVA HEALTH, INC.:          By:     Name: Sebastien Sainsbury   Title:
Corporate Secretary  

 

PARTICIPANT:                       By:     Name:     Address:        

 

   

 

 

 

